DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restriction
Claims 5 and 6 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/29/21.
The requirement is still deemed proper and is therefore made FINAL.

Claim Objections
Claims 1-4 are objected to because of the following informalities:  
In claim 1, there is no step for verifying installation of a temperature sensor in a thermowell; it is not clear it is not clear if the “LCSR thermal response data” recited in line 6 is referring to the obtained LCSR thermal response data recited in line 4 or the recorded LCSR data recited in line 5; there is lack of relationship between the analyzed LCSR thermal response data and the remaining steps of the claim; --the-- should be added after “and” in line 7;--an-- should be added after “on” in line 7; and --the-- should be added after “on” in the last line.
In claim 4, --the-- should be added after “comparing” in line 1.
Claims 2 and 3 are objected to for being dependent on an objected base claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2011/0299562 to Hashemian in view of U.S. Patent Application Publication 2016/0320248 to Hashemian et al.
Referring to claim 1, Hashemian discloses a method (paragraphs 29, 30) comprising:
conducting a Loop Current Step Response (LCSR) test on a thermowell-installed
resistance temperature detector (RTD) (10) to obtain LCSR thermal response data (paragraphs 29, 30);
recording obtained LCSR thermal response data (to obtain the previous measurements) (paragraph 30);
analyzing the LCSR thermal response data (paragraph 30); and
identifying the effect of an air gap (30) between the RTD (10) and thermowell (12) on RTD response time based on recorded LCSR thermal response data (optimizing) (paragraph 30).
Hashemian does not explicitly disclose that the LCSR thermal response data is recorded within a storage medium.
However, Hashemian et al discloses recording LCSR thermal response data within a storage medium from an LCSR test performed on a temperature sensor in order to analyze the response time of the temperature sensor (abstract; paragraphs 4, 8, and 9).

Furthermore, with respect to the recitation in the preamble that the method is for verifying installation of a temperature sensor in a thermowell is considered to be a recitation of the intended use of the method, and has not been given patentable weight since it does not differentiate the claimed method from a prior art method satisfying the limitations recited in the body of the claim.

Referring to claim 2, Hashemian in view of Hashemian et al disclose a method having all of the limitations of claim 2, as stated above with respect to claim 1, wherein Hashemian further discloses obtaining the RTD response time of the RTD (10) as installed in the thermowell (12) at a user-specified condition (e.g., flow rate of 1m/s) (paragraph 29), but does not disclose estimating the RTD response time of the RTD as installed in the thermowell at the user-specified condition.
However, Hashemian et al discloses that LCSR thermal response data can be used to estimate a response parameter (e.g., response time) of a temperature sensor that has been analyzed (paragraph 45).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hashemian by estimating the RTD response time of the RTD as installed in the thermowell at the user-specified condition, as suggested by Hashemian et al, in order to determine a response time of other RTDs based on the results of the analyzed RTD.  

Referring to claim 3, Hashemian in view of Hashemian et al disclose a method having all of the limitations of claim 3, as stated above with respect to claim 1, wherein Hashemian further discloses the recording step occurring during an early time domain of the LCSR test (e.g., 0-5s) (paragraph 29).

Referring to claim 4, Hashemian in view of Hashemian et al disclose a method having all of the limitations of claim 4, as stated above with respect to claim 2, wherein Hashemian further discloses the recorded LCSR data being compared to predetermined reference data (previous measurements) to verify installation quality (proper air gap) of the RTD (10) in the thermowell (12) (between the RTD and the thermowell) (paragraph 30).

Conclusion
The prior art made of record by the Examiner and not relied upon is considered pertinent to applicant's disclosure by disclosing conducting an LCSR test on an RTD.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIRELLYS JAGAN whose telephone number is (571)272-2247.  The examiner can normally be reached on Tuesday-Friday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MIRELLYS JAGAN/
Primary Examiner
Art Unit 2855
1/14/22